Title: To George Washington from Robert Lewis, 13 February 1799
From: Lewis, Robert
To: Washington, George



Hond Uncle,
Spring Hill February 13th 1799

Your favor of the 23d ulto came duly to hand with an inclosed copy of a letter to Major Harrison—Its contents and inclosure shall have their proper attention.
In regard to taking Young Royal Gift the ensuing season to cover at my Stable, I am still inclined to do it, not only on my own account, (as I am extremely anxious to get into the breed of Mules) but from a desire to accommodate my neighbours who have frequently expressed a wish to have one of your Jacks in this vicinity. I do not anticipate so great a profit from this business, as might have been expected the last year, and year before from the services of Compound; as a Mr Green of Culpeper has procured an imported Jack from some quarter or other which he has given notice a few days since will stand alternately in his County and Fauquier. I do not apprehend Royal Gift will loose many Mares by this circumstance, when the people have an opportunity of compareing one with the other, as a decided preference must be given to him from his superior size, and the Stock from which he sprung.
My Collection in the way of Rents has been rather unsuccessfull than otherwise—The painfull task of distraining has been resorted to in greater degree than usual on account of the general failure of the crops of Wheat for the three last years past, owing to the ravages of the Hessian flye, and a fluctuating climate—Indeed, many of the Tenants seem inclined to take advantage of a clause in the old Leases which says, “Where a failure (in their endeavors for a crop) has taken place by any providential stroke” the rent shall be remitted—But the lowness of their rents has deter’d them, I believe. Truly pitiable is the situation of some of those who have renew’d their Leases at a greater rent than formerly. Added

to this and the calamity above stated; the poverty of the soil below the ridge, owing to bad Husbandry; and a restriction from clearing more than what the old Leases required, (which wou’d enable them to make Tobacco now the staple of the upper Country) are almost unsurmountable obstacles to the payment of such rents. The Tenants in Frederick and Berkley have their complaints likewise, altho’ blest with a better soil & lower rents, with a few exceptions. They have generally paid up. I shall (if no accident intervenes to prevent) be at Mt Vernon by the 21st or 22d inst. with all the Money I have—and when I hope to be present at the celebration of the nuptials of my Brother and Miss Custis, which he informs me will take place on the latter day. Mrs Lewis begs me to present her respectful and affectionate regards to you—my Aunt—and family, with Your Much Obliged and dutifull Nephew

Robt Lewis

